DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/21/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed with the RCE submitted on 12/21/2020. In the current amendments, claims 2-21 were previously canceled, claims 22-41 are added, and claim 1 is amended. Claims 1 and 22-41 are pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1 and 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 recites “for each user of a plurality of unrelated users” (emphasis added); however, the Specification does not provide any description support for this amended feature. The Specification describes “unrelated locations on the World Wide Web” ([0002]) and “unrelated video segments or advertisements” ([0019], [0033], [0050], [0060]), but neither the Specification nor the Drawings discuss the “users” as “unrelated.”
Dependent claims 22-41 are rejected based on the same rationale as claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
unrelated users” (emphasis added) in claim 1 lacks clarity because neither the claim nor the Specification identifies the metric, standard, or description that is used to determine whether a user is “unrelated” to another user. For example, does “unrelated” mean the lack of electronic or digital relationship, or the lack of interpersonal relationship? For examination purposes, two users who do not have electronic, digital, or interpersonal relationship can be considered “unrelated users.”
Dependent claims 22-41 are rejected based on the same rationale as claim 1.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over St. Clair et al. (US 2014/0189539 A1) in view of Kalmes et al. (US 2014/0215506 A1).



Regarding Claim 1,
St. Clair et al. teaches a method performed by a computer system having at least one processor and a memory, the method comprising, the computer system (Fig. 10 teaches a computer system that has a processor and memory):
...for each sequence of a plurality of different ordered sequences of media content items selected from the plurality of media content items, and with respect to the each sequence, for each user of a plurality of unrelated users (Fig. 4A-4F and pg. 8 [0068]: “FIGS. 4A-4F illustrate states of an example queue of content boards for a cover feed during operation of an example content board ordering algorithm. In particular embodiments, the social-networking system may determine a ranking of content associated with the content boards in the cover feed. In particular embodiments, the social-networking system may determine an order for display of the content boards in the cover feed so as to ensure that the "freshest" and most interesting content is promoted in the queue of content boards for display to the user” teach a plurality of different ordering of selected content boards in which each content board contains content items, which corresponds to different ordered sequences of selected media content items (each of Fig. 4A-4F corresponds to an example of a different ordered sequences); pg. 4 [0042] describes an example that teaches “transitions between content boards of cover feed”, which indicates that the content boards are presented in a sequential manner, with one board “transitioning” to another board; pg. 1 [0009] teaches that the cover boards contain content such as advertisements, images, text, which correspond to media content items; Fig. 9 teaches multiple users within a social graph in the context of a social networking system; pg. 17 [0129]: “an edge 906 may represent a friendship, family relationship, business or employment relationship, fan relationship, follower relationship, visitor relationship, subscriber relationship, superior/subordinate relationship, reciprocal relationship, non-reciprocal relationship, another suitable type of relationship, or two or more such relationships” teaches that an edge within the social graph of Fig. 9 indicates a relationship 
presenting an instance of the each sequence by, for each media content item in the each sequence, causing an instance of the each media content item to be presented to the each user in order (Fig. 4A-4F and pg. 8 [0068]: “FIGS. 4A-4F illustrate states of an example queue of content boards for a cover feed during operation of an example content board ordering algorithm. In particular embodiments, the social-networking system may determine a ranking of content associated with the content boards in the cover feed. In particular embodiments, the social-networking system may determine an order for display of the content boards in the cover feed so as to ensure that the "freshest" and most interesting content is promoted in the queue of content boards for display to the user” teach a plurality of different ordering of selected content boards in which each content board contains content items, which corresponds to different ordered sequences of selected media content items (each of Fig. 4A-4F corresponds to an example of a different ordered sequences); pg. 4 [0042] describes an example that teaches “transitions between content boards of cover feed”, which indicates that the content boards are presented in a sequential manner that specifies an ordering, with one board “transitioning” to another board; pg. 4 [0042] further identifies that the transition in presentation of content boards can be in “automatic mode” in which boards are transitioned “periodically at predetermined intervals”, thus rendering that a sequence of content boards is presented since one board is transitioned to the next board on an interval-based methodology)
as targeted web advertising placements within the each user's web browsing path at unrelated locations on the World Wide Web (pg. 1 [0009] teaches that the cover boards contain content such as advertisements; pg. 18 [0133]: “A sponsored story may be generated from stories in users' news feeds and promoted to specific areas within displays of users' web browsers when viewing a web page associated with social-networking system 860” teaches targeted web advertisement placement within a user’s web browsing path; pg. 16 [0126]: “a concept node 904 may be associated with one or more data objects corresponding to information associated with concept node 904...a concept node 904 may correspond to one or more webpages” teaches that the concept nodes in Fig. 9 correspond to webpages; since there are webpages (concept nodes) not connected by an edge, these webpages are reasonably located at “unrelated” locations on the World Wide Web),
and for each instance in which a media content item in the each sequence is presented to the each user, associating the each instance in which the media content item is presented with: the instance of the each sequence in which the media content item is presented, and an interaction profile indicative of user responses related to the presentation of the media content item (Fig. 4A-4F and pg. 8 [0068] teach that each instance of cover boards being presented to the user is associated with an instance of the sequence; pg. 10 [0080]: “In step 520, the social-networking system may receive a history ( e.g., log) of cover feed interactions from mobile computing device 10. The cover feed interaction history may provide information regarding which content boards the user has viewed, which content boards still have content that is waiting for completion of download, what the current order is for the content boards, and possibly other information, such as, for example, how long the user viewed a particular content board, whether the user interacted with the content board (e.g., using a social interaction feature)” teaches that each content board (corresponds to each instance of media content item) presented to the user is associated with a cover feed interaction history (corresponds to interaction profile); the cover feed interaction history provides information that indicates user interaction with and responses to cover boards that are presented to the user; pg. 4 [0042] describes an example that teaches “transitions between content boards of cover feed”, which indicates that the content boards are presented in a sequential manner that specifies an ordering, with one board “transitioning” to another board; pg. 4 [0042] further identifies that the transition in presentation of content boards can be in “periodically at predetermined intervals”, thus rendering that a sequence of content boards is presented since one board is transitioned to the next board on an interval-based methodology);
selecting a target media content item from the plurality of media content items to present to a target user based on: a sequence specifying an ordering of media content items previously presented to the target user (Fig. 4A-4F and pg. 8 [0068]: “FIGS. 4A-4F illustrate states of an example queue of content boards for a cover feed during operation of an example content board ordering algorithm. In particular embodiments, the social-networking system may determine a ranking of content associated with the content boards in the cover feed. In particular embodiments, the social-networking system may determine an order for display of the content boards in the cover feed so as to ensure that the "freshest" and most interesting content is promoted in the queue of content boards for display to the user… For example, once the user has viewed particular content, the order of the content boards may be updated, so that fresh content is promoted in the queue ahead of previously-viewed content” teach that the selection of a target content board to be presented to the user is based on an ordering algorithm in which “fresh” content is promoted ahead of previously-viewed content, which corresponds to selecting a target item based on a sequence of items that is previously presented; pg. 4 [0042] describes an example that teaches “transitions between content boards of cover feed”, which indicates that the content boards are presented in a sequential manner that specifies an ordering, with one board “transitioning” to another board; pg. 4 [0042] further identifies that the transition in presentation of content boards can be in “automatic mode” in which boards are transitioned “periodically at predetermined intervals”, thus rendering that a sequence of content boards is presented since one board is transitioned to the next board on an interval-based methodology),
the content profiles for the plurality of media content items (pg. 7-8 [0062]: “In step 340, the social-networking system may compose new content boards, if needed. Composing a new content board may comprise utilizing content retrieved in step 330 (e.g., image and accompanying text posted by a social connection plus metadata associated with the posted content, such as time, date, location, user-identifying tags, plus related social-networking information, such as content posted in response to the posted content, statistics indicating approval/disapproval/popularity/re-distribution/downloads of the posted content, and content including or referencing the posted content, e.g., mashups). In particular embodiments, composition of a content board may include modification of the content to adapt the content to mobile computing device 10 (e.g., modifying the image size, resolution, aspect ratio, colors, file size)” teaches that the composition of a content board (corresponds to selection of target media content item) is based on characteristics of the content items such as image, text, metadata, image size, resolution, and color, which correspond to a content profile of the media content item),
the interaction profiles for the instances in which media content items are presented (Fig. 5 Step 550: “Determine an order for the content boards, based on cover feed interaction history, user information, or device information” teaches determining the ordering of presentation of content boards (corresponds to determining the ordering and selection of media content items) based on interaction history (corresponds to interaction profile)), and
the associations between instances of media content items being presented and instances of sequences in which media content items are presented (Fig. 4A-4F and pg. 8 [0068]: “FIGS. 4A-4F illustrate states of an example queue of content boards for a cover feed during operation of an example content board ordering algorithm. In particular embodiments, the social-networking system may determine a ranking of content associated with the content boards in the cover feed. In particular embodiments, the social-networking system may determine an order for display of the content boards in the cover feed so as to ensure that the "freshest" and most interesting content is promoted in the queue of content boards for display to the user… For example, once the user has viewed particular content, the order of the content boards may be updated, so that fresh content is promoted in the queue ahead of previously-viewed content” teach that the selection of a target content board to be presented to the user is based on an ordering algorithm in which “fresh” content is promoted ahead of previously-viewed content, which corresponds to selecting a target item based on the association between the content boards (corresponds to instances of media content items) and various ordering of the items (corresponds to instances of sequences of the items)); and
causing the target media content item to be presented to the target user (Fig. 4A-4F teaches content boards being presented to the user).
St. Clair et al. does not appear to explicitly teach for each media content item of a plurality of media content items, generating a content profile for the media content item by performing an automated analysis of the media content item, wherein the content profile comprises a plurality of attribute fields each of which attribute fields specifies a characteristic of the media content item determined based on the automated analysis.
However, Kalmes et al. teaches for each media content item of a plurality of media content items, generating a content profile for the media content item by performing an automated analysis of the media content item, wherein the content profile comprises a plurality of attribute fields each of which attribute fields specifies a characteristic of the media content item determined based on the automated analysis (pg. 4 [0041]: “As another example, the request to perform the media content recommendation analysis may be automatically generated based on a triggering event” teaches that the media content recommendation analysis may be automatically generated; pg. 4 [0043]: “At 104, preference and viewing history data for media content is identified. According to various embodiments, the data identified at operation 104 may include any information relevant to forming an estimate of user preferences regarding media content. The data may include, but is not limited to: content items viewed, content categories or genres viewed, dates and/or times when content was viewed, preferences expressed regarding content items, content channels, or content categories, percentages or other quantifiers for the amount of a content item that was viewed, the number of times a content item or category was viewed, a location at which a content item was viewed, and the device or devices at which a content item was viewed” teaches that a step of the content recommendation analysis includes generating preference and viewing history data for the content item (corresponds to generating content profile) and that the preference and viewing history data contains information such as content channels, content categories, the number of times a content item was viewed, which correspond to attribute fields that specify characteristics of the content item; since content recommendation analysis is automated analysis, it is reasonable to interpret that a step of the content recommendation analysis (identifying preference and viewing history data for the content item, corresponds to generation of content profile) is performed through automated analysis).
St. Clair et al. and Kalmes et al. are analogous art because they are directed to content recommendation systems.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate for each media content item of a plurality of media content items, generating a content profile for the media content item by performing an automated analysis of the media content item, wherein the content profile comprises a plurality of attribute fields each of which attribute fields specifies a characteristic of the media content item determined based on the automated analysis as taught by Kalmes et al. to the disclosed method of St. Clair et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to provide recommendations of content items that have improved quality using contextual data such as geographic and time information (Kalmes et al. pg. 2 [0023]).
Regarding Claim 22,
St. Clair et al. in view of Kalmes et al. teaches the method of claim 1.
Kalmes et al. further teaches wherein for the each instance in which a media content item in the each sequence is presented to the each user, further associating the each instance with: a placement profile descriptive of a context in which the media content item is presented, the method further comprising: establishing a target placement profile for the target media content item based on: the placement profiles for the instances in which media content items are presented, and the interaction profiles for the instances in which media content items are presented, wherein the target media content item is presented to the target user in accordance with the target placement profile (pg. 13 [0142]: “The returned recommendations may be ranked by strength of match” teaches that recommended content items may be ranked, which corresponds to a sequence of content items being presented to user; Fig. 4 Step 410: “Determine one or more content recommendations for the identified time context viewing profile” teaches associating a content recommendation with an identified time context viewing profile, which corresponds to associating an instance of the media content item with a target placement profile; pg. 7 [0074]: “By generating time context viewing profiles that include content recommendations that can be provided to users based on time context information that is received in between iterations of the numerical modeling, the recommendations provided to viewers can be quickly updated. For instance, if a viewer accesses the media system in the morning, a time context viewing profile may be triggered whereby the viewer is provided with recommendations for content that the user may be interested in viewing at that time, such as morning news and weather reports” teaches that the time context viewing profile is descriptive of the time context in which the content item is presented to the user, which corresponds to a placement profile; in the example, the target time context viewing profile for items to be recommended during the morning time context (corresponds to target placement profile for target item) is based on time context viewing profile for which content items such as morning news is presented, which corresponds to establishing target placement profile based on placement profile for the media content item; Fig. 6 teaches providing identified content recommendations in accordance Fig. 4 Step 404: “Identify a time context viewing profile for the selected account based on viewing history and preference data” teaches that a time context viewing profile (corresponds to target placement profile) is based on viewing history and preference data (corresponds to interaction profiles)).
St. Clair et al. and Kalmes et al. are analogous art because they are directed to content recommendation systems.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein for the each instance in which a media content item in the each sequence is presented to the each user, further associating the each instance with: a placement profile descriptive of a context in which the media content item is presented, the method further comprising: establishing a target placement profile for the target media content item based on: the placement profiles for the instances in which media content items are presented, and the interaction profiles for the instances in which media content items are presented, wherein the target media content item is presented to the target user in accordance with the target placement profile as taught by Kalmes et al. to the disclosed method of St. Clair et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to provide recommendations of content items that have improved quality using contextual data such as geographic and time information (Kalmes et al. pg. 2 [0023]).




Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over St. Clair et al. (US 2014/0189539 A1) in view of Kalmes et al. (US 2014/0215506 A1) and further in view of TEINILA et al. (US 2017/0323307 A1).
Any limitation that recites “one of” has been interpreted as requiring only one of the listed alternatives.
Regarding Claim 23,
St. Clair et al. in view of Kalmes et al. teaches the method of claim 22.
St. Clair et al. in view of Kalmes et al. does not appear to explicitly teach wherein one of the at least one attribute fields is configured to store one of: identifications of objects identified in the media content item by the automated analysis, identifications of music identified in the media content item by the automated analysis, identifications of spoken words identified in the media content item by the automated analysis, and identifications of motion in the media content item by the automated analysis.
However, TEINILA et al. teaches wherein one of the at least one attribute fields is configured to store one of: identifications of objects identified in the media content item by the automated analysis, identifications of music identified in the media content item by the automated analysis, identifications of spoken words identified in the media content item by the automated analysis, and identifications of motion in the media content item by the automated analysis (pg. 5 [0049] “FIG. 13, one example embodiment, illustrates a content data structure 1300 that is configured to store not only the data that is to be rendered during playback (e.g., video track 1303, audio track 1305 and subtitles 1307), but also a contextual data track 1309 that identifies the context of one or more portions of the content item using keywords or other data keyed to the content based on time...Thus, during shopping scene 1303a, contextual data track 1309 may provide keywords or descriptions 1311 and 1313 indicating that the current scene or portion of the content relates to shopping at a supermarket with a compact car” teaches a content data structure (attribute field) storing contextual data tracks, which contain recognition of objects (“compact car”); pg. 6 [0050]: “contextual data and/or other metadata may automatically be generated by another entity such as a content provider, owner or distributor. The processing may be performed for future portions of the content to ensure the timeliness of ad retrieval and placement” teaches automated analysis is used to extract contextual data tracks; Fig. 15 further teaches identifying music (see Fig. 13 element 1305 “audio”), motion (see Fig. 13 element 1303 “video”), and spoken word (see Fig. 13 element 1307 “subtitle”)).
St. Clair et al., Kalmes et al., TEINILA et al. are analogous art because they are directed to content recommendation systems.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein one of the at least one attribute fields is configured to store one of: identifications of objects identified in the media content item by the automated analysis, identifications of music identified in the media content item by the automated analysis, identifications of spoken words identified in the media content item by the automated analysis, and identifications of motion in the media content item by the automated analysis as taught by TEINILA et al. to the disclosed method of St. Clair et al. in view of Kalmes et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage contextual data and/or other metadata automatically generated by another entity such as a content provider, owner, or distributor to ensure the timeliness of ad retrieval and placement (TEINILA et al. pg. 6 [0050]).

Response to Arguments
Applicant’s Remarks filed on 12/21/2020 did not contain any arguments directed to the references applied in the previous or current Office Action. Applicant’s Remarks filed on 12/21/2020 indicated that support for amendment claim 1 is found in specific paragraphs of the Specification; however, upon review, the recitation of “for each user of a plurality of unrelated users” (emphasis 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Washington et al. (US 2018/0005483 A1) teaches in-game advertising, in-game product placement, and in-game promotion techniques in wager-based games.
A prior art rejection has not been applied to claims 24-41. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125